Citation Nr: 0408527	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-30 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include schizophrenia.  




REPRESENTATION

Veteran represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem



INTRODUCTION

The veteran had active duty for training from July 29, 1975 
to December 9, 1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
RO.  

In March 1999 and June 2003, the Board remanded this matter 
to the RO for additional development of the record.  



FINDINGS OF FACT

1.  The veteran did not manifest an acquired psychiatric 
disorder to include schizophrenia during his period of active 
duty for training.  

2.  The earliest manifestation that could be attributed to an 
innocently acquired psychiatric disorder to include 
schizophrenia was objectively shown in April 1977.  

3.  The veteran is not shown to have manifested a psychosis 
to a degree of 10 percent or more during the one-year 
presumptive period following his discharge from service in 
December 1975.  

4.  The paranoid schizophrenia otherwise is not shown to be 
related to any event or incident during the veteran's brief 
period of active duty for training.  



CONCLUSION OF LAW

The veteran is not shown to have an innocently acquired 
psychiatric disability to include schizophrenia due to 
disease or injury that was incurred in or aggravated by 
service; nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002)], 
notice as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless for the reasons 
specified below.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (West 2002).  VCAA also contains various 
notice provisions.  38 U.S.C.A. § 5103 (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision on this issue.  Thus, the Board believes 
that all relevant evidence which is available has been 
obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing.  

Further, via April 2001 letter and October 2002 and August 
2003 Supplemental Statements of he Case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and via those documents, he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

In January 2003, the veteran's representative indicated that 
the veteran had not been properly notified of the evidence VA 
will obtain, that which the veteran must submit, and the 
evidence VA will assist him in securing as required by 
Quartuccio.  As outlined above, there is no merit in this 
statement.  The veteran has received notice and assistance as 
required by Quartuccio and the provisions of VCAA.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

A careful review of the veteran's service medical records 
shows no complaints, findings or diagnoses of schizophrenia 
or other psychiatric disability.  

A Diagnostic Nuclear Medicine Laboratory Procedure Report 
dated on October 20, 1977 requested a brain scan and cerebral 
blood flow study to rule out a brain lesion.  
"[S]chizophrenic ideation" was written by hand on the 
report as a key finding.  

A December 1981 private medical record reflects a diagnosis 
of dysthymic disorder rule out major depressive episode.  A 
January 1984 medical document shows that the veteran was 
treated for stab wounds of the chest wall and back.  He also 
complained of being unable to sleep and being upset.  It was 
recorded for clinical purposes that the veteran had had a 
nervous breakdown one year prior thereto.  The veteran was 
treated for probable ethanol intoxication in February 1985.  

In August 1986, the veteran underwent a psychiatric 
hospitalization.  The discharge diagnosis was that of 
paranoid schizophrenia.  In September 1986, a suicide attempt 
was noted.  In September 1987, the veteran was again 
hospitalized, and chronic paranoid schizophrenia was 
diagnosed.  

The veteran was hospitalized in August 1993 for alcohol 
dependence and cocaine dependence.  It was noted by way of 
history that he had been discharged from the military after 
six months for "unclear reasons."  He was noted to have had 
a history of serious alcohol dependence since the age of 22.  
He reportedly began using cocaine at the age of 23.  His past 
admissions were noted to include ones in 1979, 1981 and 1988.  

On June 1997 VA psychiatric examination report, the examiner 
noted that the veteran's first psychiatric hospitalization 
took place in 1976 and that he had been hospitalized many 
times since then due to hallucinations, delusions and 
agitation.  The examiner also detailed the veteran's suicide 
attempts.  

On examination, the veteran reported that he slept poorly and 
heard voices.  He denied suicidal ideation and ideation.  The 
examiner indicated that the veteran's concentration, memory, 
insight, and judgment were disrupted by psychosis.  The 
examiner diagnosed chronic paranoid schizophrenia.  

By August 1997 rating decision, the RO denied service 
connection for paranoid schizophrenia.  

In August 2002, a VA psychologist indicated that the veteran 
had been treated for symptoms of mental illness since his 
"discharge."  She noted that a report dated on October 21, 
1977 had indicated that the veteran was having schizophrenic 
ideation.  In her opinion, it was probable that the veteran 
had to have experienced symptoms of schizophrenia for at 
least the previous year prior to the time that the report was 
prepared.  

In a March 2003 written statement, the veteran's VA social 
worker stated in diagnosis that it was unclear when the 
veteran first began to suffer the symptoms of schizophrenia.  

On April 2003 VA psychiatric examination report, the examiner 
outlined the veteran's psychiatric history and indicated 
that, according to the medical literature, schizophrenia 
typically manifested between the age of 18 and the latter 
20's.  The examiner could find no objective evidence that 
would support an assessment that the veteran was afflicted by 
schizophrenic illness in service.  

The VA examiner noted that the veteran gave a credible 
history of schizophrenia beginning about one year after he 
was discharged from service.  The examiner added that it was 
difficult at present to link the schizophrenia to service 
despite treating sources providing a probable cause of it 
having occurred since the service.  


Discussion

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as psychoses, that are 
manifested to a degree of 10 percent or more within one year 
of the date of separation from service will be presumed to 
have been incurred in or aggravated by such service.  38 
C.F.R. §§ 3.307, 3.309 (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).  

In the present case, service connection for schizophrenia 
cannot be granted.  The veteran is not shown to have 
exhibited any symptoms or manifestations of schizophrenia or 
other innocently acquired psychiatric disease during his 
period of active duty for training, and there is no competent 
evidence showing that his currently diagnosed paranoid 
schizophrenia was due to disease or injury during that brief 
period of active duty for training.  

The Board recognizes the August 2002 statement of the 
treating VA psychologist dating the probable onset of 
symptoms to the year after the veteran completed his active 
duty for training.  However, the Board finds no objective 
basis in the medical record even suggesting the presence of 
psychotic manifestations earlier than those apparently 
observed in connection with the preparation of the August 
1977 medical report.  Absent such supporting evidence showing 
the presence of a psychosis to a degree of 10 percent of more 
with the first year after service, the August 2002 opinion by 
itself cannot serve to establish the grant of service 
connection on a presumptive basis.  

It is pertinent to note in this regard that a careful review 
of the entire evidentiary record would more clearly date the 
onset of an innocently acquired psychiatric disorder to a 
time no earlier than the August 1977 report.  The veteran 
himself at different times variously reported experiencing a 
nervous breakdown and being hospitalized beginning several 
years after service.  There also is demonstrated in the 
record a serious history of drug and alcohol abuse at a time 
several years after service.  

The Board on the other hand finds the April 2003 VA 
psychiatric opinion to be consistent with the competent 
evidence of record in finding no objective evidence to link 
to the claimed schizophrenia to service.  The latter takes 
into account the veteran's entire psychiatric history and 
relies on the record rather than speculation.  The Board 
reminds the veteran that VA decision makers have discretion 
to accept or reject pieces of evidence, provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

This is a case in which the evidence for and against the 
veteran's claim of service connection for schizophrenia is 
not in relative equipoise.  Indeed, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107; Ortiz, supra.  Accordingly, service 
connection must be denied.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder to include schizophrenia is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



